265 So.2d 192 (1972)
In re Charles Edward PAYNE
v.
STATE.
Ex parte Charles Edward Payne.
8 Div. 487.
Supreme Court of Alabama.
May 25, 1972.
Rehearing Denied August 10, 1972.
Fred Blanton, Birmingham, for petitioner.
No brief filed for the State.
MADDOX, Justice.
Petition of Charles Edward Payne for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Payne v. State, 48 Ala.App. 401, 265 So.2d 185.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and BLOODWORTH, JJ., concur.